ON PETITION FOR REHEARING
Appellee’s petition for rehearing is granted and our opinion of November 14,1990, is modified to include certification of the following question, which we consider to be one of great public importance:
DID CREDIT GRANTED FOR TIME SERVED ACCORD WITH THE HOLDING IN DANIELS. V. STATE, 491 SO.2D 543 (FLA.1986), WHEN, IN IMPOSING ON DEFENDANT CONCURRENT SENTENCES FOR VIOLATION OF PROBATION ON A PRIOR GRAND THEFT CONVICTION AND FOR COCAINE POSSESSION COMMITTED WHILE ON THAT PROBATION, THE TRIAL COURT GAVE DEFENDANT CREDIT TOWARD THE SENTENCE FOR COCAINE POSSESSION ONLY FOR TIME IN JAIL WHILE AWAITING DISPOSITION OF THAT CHARGE, WHILE ALLOWING ADDITIONALLY TOWARD THE PROBA*158TION VIOLATION SENTENCE TIME PREVIOUSLY SERVED AS A CONDITION OF PROBATION ON THE GRAND THEFT CONVICTION?